Citation Nr: 1550914	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  14-18 840	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for coronary artery disease (CAD), claimed as due to exposure to Agent Orange.

2.  Entitlement to service connection for prostate cancer, claimed as due to exposure to Agent Orange. 


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1961 to July 1966. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

A veteran who served in the Republic of Vietnam during the Vietnam era, from January 9, 1962 through May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) (2015).  Service in the Republic of Vietnam means actual service in-country in Vietnam, and includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii). 

In his October 2010 statement, the Veteran indicated that he served at Cam Ranh Bay and Yankee Station in Saigon between the years 1962-1964.  He stated he served two separate tours in Vietnam, lasting four and six months.  In his June 2011 Notice of Disagreement, the Veteran indicated that his service on USS Forrestal was also in Vietnam.  He further indicated that he flew to Cam Ranh Bay Air Force Base in Vietnam by helicopter or C-130 aircraft to pick up and return movies about twice a week, and stayed overnight in Vietnam several times.  

In a September 2013 statement, the Veteran clarified that upon further reflection, he recalled flying and traveling by ship from the USS Intrepid to Cam Ranh Bay and Yankee Station in Vietnam between February/March 1966 to June/July 1966 to return and distribute movies and films.   
The Veteran's service personnel records reflect that the Veteran attended Motion Picture Operators School in April 1963.  He served aboard the USS Intrepid (CVS-11) from November 9, 1964, to May 26, 1966.  The Veteran was awarded the Vietnam Service Medal for his service on USS Intrepid for the period May 15, 1966 through May 26, 1966.  On May 26, 1966, the Veteran was transferred to Subic Bay in the Philippines for separation processing.  Thus, the Veteran did not serve on the USS Intrepid after May 26, 1966.

An October 2010 response from the National Personnel Records Center (NPRC) indicated that the USS Intrepid was in the official waters of Vietnam from May 5, 1966 to May 6, 1966, and from May 14, 1966 to May 26, 1966.  The NPRC stated that it could not be determined whether the Veteran served in Vietnam.

A March 2014 U.S. Army and Joint Services Records Research Center (JSRRC) response indicated the 1966 command history of the USS Intrepid was reviewed.  The deck logs of USS Intrepid from May 1, 1966 through June 15, 1966 did not indicate that the ship docked or transited inland waters, or that ship personnel stepped foot in Vietnam.  Aircraft and helicopters were recorded as being launched and recovered with no destinations or point of origins recorded.  The Board notes that the initial JSRRC request is not of record.  

As previously discussed, in his September 2013 statement, the Veteran indicated that he stepped foot in Vietnam during February/March 1966 while serving on the USS Intrepid.  The JSRRC response, however, reviewed USS Intrepid deck logs from May 1, 1966, to June 15, 1966, which does not include February 1966 and March 1966.  A remand is necessary to request JSRRC to determine if there is evidence the Veteran stepped foot in Vietnam between February 1, 1966 to March 31, 1966.  

Ongoing medical records should also be obtained, including those from the VA Medical Center in Pensacola, Florida that were identified by the Veteran in his April 2014 VA Substantive Appeal.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records, including any ongoing medical records from the Pensacola, Florida VAMC.

2.  Then request the JSRRC to determine whether the Veteran was exposed to Agent Orange while serving on the USS Intrepid, to specifically include the period February 1, 1966 to March 31, 1966.  

3.  After undertaking any additional necessary development following completion of the above actions, readjudicate the claims.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

